Title: From Thomas Jefferson to Thomas Harwood, 22 August 1791
From: Jefferson, Thomas
To: Harwood, Thomas



Sir
Philadelphia Aug. 22. 1791.

The Commissioners for the public buildings at George town inform the President that they are in want of a sum of money for the objects of their appointment, and that they suppose you will accept his draught for the first instalment of the money granted by the state of Maryland. The President being unwilling to make any draught but on a certainty of it’s acceptance, I am to ask the favor of your information whether, from the circumstances of the funds, you find yourself in a condition to accept his draught for the first instalment or for any, and what, smaller sum.—I have the honor to be with great respect Sir Your most obedt. & most humble servt,

Th: Jefferson

